﻿
Mr. President, your great country, the German Democratic Republic, and your region of Eastern Europe, have done the international community great honour in making available to it the services of such an outstanding internationalist as you are. We are confident that your stewardship will be rewarded with Important achievements for our Organization. As a member of the General Committee, my delegation will give you its unstinting support as you carry out your tasks. I also congratulate my namesake, Mr, Joseph Reed, on the new career upon which he has now entered.
What can we say about your predecessor, Mr. Humayun Rasheed Choudhury. It was his tireless efforts and patient negotiating skills that brought about bold compromises on the difficult question of restructuring the United Nations system, a process that we hope is genuinely aimed at revitalizing the delivery system of the United Nations rather than at crippling the Organization. The Assembly will miss his authoritative gavel but it can take comfort in the fact that his successor is a man of no less sound diplomatic skill and experience.
Our Secretary-General, Mr. Javier Perez de Cuellar, continues to be a true successor of the great men of letters and impeccable credentials who have come to our Organization to serve their fellow men. His annual reports are invaluable tools in our work. We must heed his advice on what needs to be done to deal with the intractable problems confronting us. My delegation salutes him and his staff at the end of another year of their dedicated service on behalf of us all.
As the year 1987 draws to a close, there is mounting evidence that the international economic situation will not be much different from that of last year. The overall environment still presents blurred images and conflicting visions. Most economic observers agree that growth, even in the industrialized countries, remains sluggish and volatile.
For the developing countries, this means that the spectre of woes that has haunted their economies in recent years, is still present. But for Africa, which in solidarity with the international community adopted the African Priority Programme for Economic Recovery (1986-1990) in this Assembly last year, the situation is particularly serious. The unity of purpose demonstrated at that historic session has not been vindicated. Although Africa has demonstrably tried to initiate the reforms called for by the Programme, the international economic environment has, on the other hand, deteriorated sharply since last year, making nonsense of some of the reforms we have undertaken.
The economically ravaged continent has enjoyed no relief. Prices of primary commodities from which African countries derive most of their foreign exchange remain terribly depressed, the debt burden has become unbearable, interests rates are still sky-high, exchange rates of major currencies have remained volatile, while protectionist tendencies are rearing their ugly heads and multilateral official development assistance has been reduced. Add to this litany of economic woes persistent natural calamities ranging from drought, desertification and cyclones to crop pests and the population explosion, as well as man-made ones, such as civil wars and destabilization: and one has a continent on the verge of economic collapse.
The World Bank estimates that during 1986 the economies of developing countries grew by only 4.2 per cent of gross domestic product. This was hardly enough to cope with the population growth rate, which is around 3.5 per cent in a number of these countries. African economies grew by only 1.2 per cent in 1986. The prospects for this year are such that for developing countries the overall growth would hardly average between 3 and 4 per cent of gross domestic product. Out of these figures, the Economic Commission for Africa (EGA) estimates that the African region will experience a growth rate of between 2 and 2.5 per cent of gross domestic product.
The Commission has been quick to point out, however, that even these figures may have to be revised downwards, given the fact that in a number of African countries the output of cereal and agricultural products is threatened by new dangers. In spite of the good rains that have fallen in some parts of Africa, locusts and grasshoppers are threatening crop harvests in East and southern Africa, the Sahel and some parts of West Africa. In southern Africa, it is already clear that cereal harvests have not been good this year, owing partly to these pests and also to persistent drought and destabilization - destabilization caused by another pestilence, namely that of apartheid. 
The fact is that Africa has done its very best to implement the Priority Programme. Painful structural reforms have been initiated in a bold attempt to rehabilitate and revitalize the economies of the continent in response to the Programme and the urgings of the international community. There is more than enough evidence of that a fact to which ECA can attest, and what is lacking is a decisive response on the part of the international community. While we sincerely appreciate and welcome concrete pledges made at the special session, some of which we know will be made good, it is our studied conclusion, nevertheless, that the international community at large has remained generally indifferent to our plight. And this does not help the reforms upon which we have embarked.
We are somewhat disappointed also that the recent seventh special session of the United Nations Conference on Trade and Development (UNCTAD) held in Geneva has not met our expectations. The problems of resource flows, money and finance, commodities, international trade, and the least developed countries were basically hedged and thus left without any fundamental and permanent solutions. It is out hope that more follow-up efforts will be put forth to continue to seek meaningful and durable solutions to these problems.
Similarly, we welcome the continuation of the Uruguay Round talks in the belief that they will find solutions to the problems of tariffs and non-tariff barriers which restrict free trade in the world to the detriment of third world countries. We, in Africa, are determined to play our role in the difficult search for solutions to these problems both in terms of developing strategies of self-reliance and in terms of playing the role of co-operating partners with other countries, especially the developed countries. It was in this spirit that an international conference on the challenge of Economic Recovery and Long-term Development in Africa was held in Abuja, Nigeria, in June this year, and an African Symposium on Grassroots Development was held in Niamey, Niger, during the same month. Heads of State of the Organization of African Unity have also called for an extraordinary session on the debt problem in the not-too-distant future.
My delegation also welcomes the setting up of an advisory group by the Secretary-General to look at the question of African resource flows. We hope the report of this eminent group will be considered seriously by those in a position to assist.
The political agenda of the session is familiar. It is almost the same agenda we have seen year after year, session after session in the past several decades. In our part of the world, in that troubled region of Southern Africa, the deadly menace of apartheid remains a source of great anxiety to the people of the region. The situation there is worse that it was when we met here last year. The country-wide state of emergency, through which the South African authorities had hoped to shield their strife-torn country against the eyes of the world and thus give free reign to the brutalities of apartheid, remains in force, but it has not given the country the peace it so desperately needs, nor has it made apartheid any less despicable and evil, or the pressure for change any less imperative. 
South Africa remains a violently racist and polarized country, despite the deafening rhetoric about reforms in Pretoria and Cape Town. Despite all the urgings of the international community for change — and dramatic change - black townships are still under military occupation and detentions without trial of anti-apartheid activists - trade unionists, members of the clergy, students and even children - continue unabated. Even leaders of the United Democratic Front, who have taken such pains to follow the rules of peaceful agitation for change, are either in hiding or in prison. Indeed, no organization or institution in South Africa which seeks to identify itself peacefully with the struggle for change has been spared. Universities have become the latest candidates for emasculation and/or pacification. This may come as a surprise but talking peace and change in South Africa has become a dangerous undertaking. I must repeat, talking peace and change in South Africa has become a dangerous undertaking, if not a crime, for those who are not part of the same government which does not want peace and change on terms acceptable to the totality of the people of South Africa. The visit to Senegal a few months ago by a group of white South Africans who have accepted the wisdom of talking peace with the real leaders of black South Africans has become an act of treachery in the jaundiced view of the rulers of South Africa. Those who engage in such extra-parliamentary but peaceful activities have been threatened with dire consequences.
My country remains adamant in its conviction that if there is a way out of the quagmire of apartheid - and we believe there is for the rulers of South Africa - it is the way of peaceful negotiation, the kind of negotiation which the Commonwealth mission of peace that went to South Africa last year had tried to encourage, without success. We know what happened to that mission. It is not the kind of negotiation envisaged by the so-called National Council on which "black moderates" are to be invited to serve while the African National Congress of South Africa (AWC) and those other leaders of black South Africa who are considered radical are to be included only on condition that they renounce violence.
We ask: how can a government that employs so much violence - a government which has killed so many children, so many old people, men and women - simply to enforce apartheid demand renunciation of violence on the part of apartheid's victims, the very same people it kills with impunity? As the Commonwealth negotiating concept envisaged, violence is to be suspended, not renounced, on both sides to enable the initiation of negotiations. This remains the best way to proceed with negotiations, and the onus is on the Pretoria regime to prove that its lavish rhetoric on negotiations is not one of those transparent ploys it often resorts to mask continuing intransigence on its part.
The necessary conditions have to prevail for meaningful negotiations to have a chance of success. First, the white community, or its leaders, must accept as a fundamental and inescapable point of departure, the principle that nothing short of the creation of a truly democratic political order in a united non-racial South Africa will bring peace to that country. Nothing short of that would bring peace to that country. And an important corollary to that is the release from prison of the very leaders - Mandela and others - whose absence from amongst their people will not allow any negotiations to begin. Also necessary and crucial as prerequisites for a successful launching of genuine and meaningful negotiations ate; the lifting of the state of emergency; the removal of troops from black townships; and the un banning of the African National Congress of South Africa (ANC), Pan Africanist Congress of Azania (PAC) and other political organizations whose unfettered participation in the creation of a new democratic constitutional order in South Africa is indispensable. Anything less is a waste of time. Just as we have said, and we say now, the so-called reforms are a waste of time - a waste of time and a vindication of our contention that all these reforms are designed to modernize the tyranny of apartheid, to make it acceptable or bearable to its victims, if that were possible.
It is nearly 10 years - and this is another scandal - since the Security Council adopted resolution 435 (1978) as a blueprint for peaceful decolonization, of Namibia. That the resolution remains a dead letter to date speaks uncharitably of the United Nations. Where is the Security Council which drafted resolution 435 (1978)? Where are the Western Powers, the so-called contact group that worked so hard nine years ago to have that resolution adopted by the Security Council? Why the silence, the inaction now?
The failure to implement this important resolution cannot be explained away in any credible way, for the simple fact is that the Security Council has allowed itself to be enfeebled by the arrogance of a small Power, with the result that its own plan - its own blueprint - is likely to die an unnatural death. The United Nations Charter contains all the powers the Security Council needs to have its resolution 435 (1978) implemented. The Security Council must demand - and demand with conviction and with a determined sense of purpose and not with equivocation - that South Africa co-operate in the implementation of Security Council resolution 435 (1978) or face the consequences. In other words, the demand for implementation of that resolution calls for the same toughness and determination with which the implementation of Security Council resolution 598 (197b) on the Iran-.Iraq conflict is being pursued. We want to hear all the permanent members of the Security Council in unison, as we saw them the other day on television, threaten dire consequences if Security Council resolution 435 (1978) is not implemented. 
That is what they have been doing with regard to implementation of Security Council resolution 598 (1987) . But we do not see the difference between the two conflicts - the conflict in southern Africa threatens peace; the conflict in the Gulf threatens peace. Hence we do not see why people should spend sleepless nights and restless days trying to implement resolution 598 (1987) , and when we ask them to implement resolution 435 (1978) they resort to the veto. We cannot understand that.
So we call for a redemption of honour on the part of the United Nations: the United Nations must redeem its honour. The people of Namibia must not be forced to continue to die needlessly in a war whose termination was decreed by the Security Council nearly 10 years ago through the adoption of resolution 435 (1978) . The South West Africa People's Organization (SWAPO) is ready, and has always been ready, to begin implementation. The Secretary-General has been itching for action. The front-line States are ready to be as helpful as they can in the implementation of the resolution.
Too much is at stake in our region. Thousands of lives are being lost in wars whose root cause is the situation in South Africa - in other words, apartheid. Like the sword of Damocles the apartheid military machine hangs over our heads. The majority-ruled States of the region have been reduced to war zones where bandit gangs in the employ of the Pretoria regime, complemented occasionally by its commando incursions, sow death and destruction. Massacres such as those that have been occurring with increasing frequency in the People's Republic of Mozambique are threatening to become the order of the day. Using Namibia as a buffer to protect white supremacy in South Africa and as a base from which repeated acts of aggression are committed against its neighbours, Pretoria and its UNITA bandits are carrying out a scorched-earth policy in the south of Angola where untold misery is a common plight, the common plight of the people who live there. The cost in destroyed economic infrastructure runs into billions of dollars.
Of the nine countries of the Southern African Development Co—ordination Conference (SADCC), only the United Republic of Tanzania has not been physically affected by South Africa's war of destabilization. For the rest, the magnitude of the havoc wreaked by destabilization is ghastly. It is estimated that between 1980 and 1986 the cost in destroyed social and economic infrastructure in the SADCC States is roughly $US 30 billion. This is infrastructure SADCC needs desperately if its member States are to liberate their economies from South Africa's economic colonialism.
But there is another cost which cannot be quantified: the cost in human life. How does one put a price on the massacred victims of Homoine, Majacaze, Mandimba, Mechungwe and Sena in Mozambique? How can we put a price on them?
And yet the RENAMOs and UNITAs of this world still have friends here from the Western world and elsewhere. South Africa is not alone in playing godfather, employer and financier to them. They still get weapons and stinger missiles from some Members of this Organization. There are those who seem to derive comfort from the bloody carnage in southern Africa so long as their own interests, be they ideological or simply racist, are served.
The countries of SADCC have no capacity to wage war against South Africa, not is it their intention or ambition to acquire such a capacity. They have sought to devote their meagre resources and the energies of their peoples to the development of their economies in an endeavour to lessen their dependence on South Africa and to promote regional economic integration in the spirit of the Lagos Plan of Action. In this endeavour they have sought and received the assistance of the international community, it is what we do with this assistance - the bridges, oil storages, hospitals, schools and several other socio-economic infrastructures in the SADCC countries - which the bandits and their South African supporters are reducing to rubble. Is this what the people who give us aid want to see happen to their aid? Do they want to give us aid to build schools and hospitals only to allow them to be turned to rubble by their friend, the South African Government?
We appeal to the international community to help us end this madness. All we want for the countries of SADCC is to be allowed to develop our economies in peace and tranquillity. That is all we ask of the international community.
The Middle East has continued to be a hotbed of tension. There appears to be no willingness on the part of Israel to countenance the establishment of a homeland for the Palestinians in the West Bank and Gaza. Israel continues to spread Jewish settlements in the territories it captured in war. Meanwhile, Palestinians remain in squalid refugee camps all over the Middle East, with no respite in sight to their misery.
Botswana does not accept the supposed incompatibility of the existence of the State of Israel within internationally recognized borders alongside an independent homeland for the Palestinian people in the West Bank and Gaza. We believe that that is the only sure basis for durable peace between Israel and its Arab neighbours. My Government does not accept the policy of might is right, and we will never accept it. The Jewish people who have suffered for so long should not be the ones to show so much insensitivity to the plight of others, especially people with an equally sound and legitimate historical claim to the land of Palestine. The long-talked-about international conference on the Middle East must be convened with the full participation of all parties to the conflict, including the Palestine Liberation Organization (PLO), because we believe that therein lies the hope for peace in the area.
I speak as one who comes from a war-torn region, but I still find the continuation of the Gulf war incomprehensible, for this is a war that really benefits no one, especially the two protagonists. The destruction it has wreaked on the economies and lives of the peoples of the two countries is horrendous and unspeakable. We appeal to the two sides to implement the recent Security Council resolution 598 (1987) , calling for a cease-fire and an end to these hostilities.
On the questions of Kampuchea and Afghanistan, we remain unshakeable. We remain convinced that withdrawal of foreign troops in each case would constitute a first important step to normalizing the political life of these two war-torn countries. Meanwhile, my country will continue to encourage international efforts whose aims are to find lasting negotiated solutions to both questions. We have noted in both cases that, indeed, efforts of one form or another have been made to try and promote solutions through dialogue. But as long as foreign troops remain in those two countries we remain convinced that the best way the United Nations can approach the problem is to ask that those troops be withdrawn.
The problem of Western Sahara continues to defy solution. One party to the conflict has just completed the building of the so-called defence wall. This move can only create more stumbling-blocks in the search for peace in the Maghreb. We reiterate our conviction that the good offices of the Organization of African Unity (OAU) and the United Nations remain the only logical means whereby the parties to the conflict can engage in a free and fair dialogue aimed at allowing the process of self-determination to take place in the territory.
The question of Chad is important to us. That the people of that war-torn African country have never known peace since they attained their independence is a painful fact known to us all. This is why we attach a great deal of importance to the current efforts of the OAU to bring an end to the conflict. And we ask all strangers to that purely African conflict to stay away from it - very far away from it - and to refrain from inflaming the passions of the belligerents and making business out of the fratricidal horrors between those sister African countries,
Chad and Libya,
Looking at the Latin American region, we are encouraged that after a period of inactivity on the diplomatic front concrete steps have been taken to bring peace to the region. The agreement signed by the leaders of Costa Rica, Nicaragua, Honduras, Guatemala and El Salvador in Guatemala City in August has the potential to end fratricidal strife in Central America, if given a chance. It is our fervent hope that outsiders will not find other excuses to sabotage these efforts for their own selfish ends. Let the people of Central America lead the way to their own destiny. Let nobody tell them how they must run their own affairs. 

We similarly invest our hopes in dialogue in the search for solutions to the problem of the Falkland Islands (Malvinas) . The United Nations has always been ready to assist Argentina and the United Kingdom to resolve their differences at the conference table. The sooner they co-operate in this crucial endeavour, the better for peace and tranquillity in the South Atlantic.
Botswana's position has not changed on the question of the reunification of Korea, because the factors that tutored us into adopting that position have not changed. We remain adamant in our insistence that: first, the two Koreas must be unified peacefully; secondly, there must be dialogue between the two sides to resolve common problems; and, thirdly, there should be no foreign interference in such a dialogue.
On the question of war and peace, Botswana welcomes the ongoing negotiations between the super-Powers aimed at reducing their nuclear arsenals. We have no doubt that any significant reduction upon which they can agree on this score will be welcomed by all nations. We urge them to persevere in this constructive endeavour.
The holding of the International Conference on the Relationship between Disarmament and Development in New York during the period 24 August to 11 September this year was long, long overdue. Although its results were not anything dramatic, the Conference nevertheless explored many worth-while possibilities that deserve serious attention in the future. The fact that there is an organic relationship between disarmament and development can no longer be in dispute.
Resolutions of the General Assembly and Security Council must not be taken lightly or dismissed with the kind of contempt to which we have grown accustomed. The image and credibility of our Organization are not enhanced by the very painful fact that Cyprus remains an occupied country despite the adoption of Security Council resolution 365 (1974) and General Assembly resolution 3212 (XXIX), indeed, the indications are that the grip of occupation is tightening. That is very sad, foe Cyprus is a non-aligned country with impeccable bona fides, a Commonwealth member of no mean import and a third-world country whose only crime apparently is to have been placed by geography and fate, like my own country, near a powerful neighbour. Cyprus must not be allowed to perish under the heavy boot of military occupation. The United Nations must prevent this from happening. The independence, sovereignty, territorial integrity and non-alignment of that harmless and peaceful island are very important, at least to the continuance of the precarious existence of small countries of the third world.
The OAU has finally adopted a declaration of its own on the protection of human rights. This is as it should be, for as newly independent countries, some of which are literally still trying to find their feet or bearings, we have a lot of human rights to protect, because the process of growing up following decades of colonialism is not always a peaceful one. None the less, we deeply believe that no human life should be devalued on any basis whatsoever, be it ideological, religious, ethnic or racial.
We pay homage to the High Commissioner for Refugees for his selfless dedication to the cause of refugees. We have found his work invaluable and would urge increased support for him in his difficult task.
The terrorism perpetrated by individuals, groups of individuals and States which have lost their sense of humanity is a universal scourge. My country is pleased to note that there is now a concerted international effort to combat this scourge in all its aspects or branches, including State terrorism. States enjoy no exemption, regardless of their size and the power at their disposal. All forms of terrorism are evil and must be fought without let.
Drugs also continue to wreak havoc in the world. The young generation of today is a hallucinated generation. We note with satisfaction the outcome of the International Conference on Drug Abuse and Illicit Trafficking, held in Vienna this past summer. The steps and remedies that were agreed there roust be implemented without delay. The United Nations may not have been able, in the 4 2 years of its existence, to satisfy all our expectations in the struggle for the creation of a better world for mankind. Indeed, the agenda before us clearly shows that we still live in a dangerous world - a far cry from the kind of world envisaged by the founding fathers of the Organization. But we are not bereft of hope. The United Nations is the best human edifice ever built. Our imperfect world would have been far worse without it. So I reaffirm my country’s unshakeable faith in the Organization, and I say this with the confidence and hope that it can still use all its potential to respond decisively to the needs of our troubled world in order to remain faithful to its principles and attain its objectives. 
